DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the air-storage tank" in line 6.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of this action, it will be assumed that this is the “pressurized vessel” of line 3.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hyde US 2003/0122037 in view of Tritt US 3,693,916, and alternatively also in view of Weisend US 5,112,011 (hereafter Weisend 011) and/or Wells US 2,249,339.
Regarding claim 1, Hyde (figure 8) teaches a pneumatic de-icer 10 for an airfoil, comprising: 
an electrically-powered compressor 92 for compressing air [0040]; 
a vacuum source 62 for producing negative pressure; 
a pneumatic boot 20 coupled to the airfoil 14; and 
a control valve 64 having a first port fluidly coupled to the air-storage tank, a second port fluidly coupled to the vacuum pump, and a third port fluidly coupled to the pneumatic boot, wherein the control valve is configured to cycle between supplying compressed air through the first port to inflate the pneumatic boot and withdrawing air through the second port to deflate the pneumatic boot for cracking accumulated ice on the airfoil.

    PNG
    media_image1.png
    356
    400
    media_image1.png
    Greyscale

Figure 1- Hyde Figure 8
Hyde figure 8 does not teach an air-storage tank fluidly coupled to the source for storing compressed air.  Hyde figure 7 teaches a pneumatic de-icer for an airfoil comprising an air-storage tank 80 fluidly coupled to a source for storing compressed air.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the de-icing system of Hyde figure 8 with an air storage tank as taught by Hyde figure 7 in order to store compressed air, utilize a smaller compressor, or enable the compressor to operate when it is convenient.  
Alternatively, Weisend 011 teaches a pneumatic de-icer for an airfoil comprising an air-storage tank fluidly coupled to a compressor for storing compressed air (column 3, lines 2-6).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the de-icing system of Hyde figure 8 with an air storage tank as taught by Weisend 011 in order to “improve the inflation rate,” utilize a smaller compressor, or enable the compressor to operate when it is convenient.
Hyde figure 8 does not teach a pressure regulator for regulating the pressure of the compressed air exiting the air-storage tank to provide a regulated high-pressure air.  Tritt teaches an inflatable aircraft de-icing system which comprises a regulator 20 between a high-pressure source and a control valve 10.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the de-icing system of Hyde with a pressure regulator as taught by Tritt in order to ensure that inflation fluid is supplied at the optimal pressure.
Hyde figure 8 does not teach an electrically-powered vacuum pump for producing negative pressure.  Hyde figure 7 teaches a pneumatic de-icer for an airfoil comprising a pump 90 for providing negative pressure.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the de-icing system of Hyde figure 8 with pump for producing negative pressure as taught by Hyde figure 7 in order to create the vacuum on-demand, independently of external conditions.  Hyde does not 
Alternatively, Wells teaches an electro-pneumatic de-icer for an airfoil, comprising: 
an electrically-powered compressor 7’ for compressing air; 
an electrically-powered vacuum pump 8’ for producing negative pressure (page 2, column 2, lines 6-9); and
a pneumatic boot 93 coupled to the airfoil.

    PNG
    media_image2.png
    283
    375
    media_image2.png
    Greyscale

Figure 2- Wells Figure 4
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the de-icing system of Hyde with electrically-powered pumps and vacuums for supplying pressure or suction as taught by Wells in order to enable the system to operate continuously on the ground or in flight, and enable the reservoir to be filled whenever desired.
Regarding claim 20, Hyde and Tritt, together or also in view of Weisend 011 and/or Wells teach the invention as claimed as detailed above with respect to claim 1.  Hyde does not teach specific pressures for the high-pressure air, however it would have been obvious to one having ordinary skill in the art at the time the invention was made to set the pressure to the desired level in order to enable the optimum performance of the system, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Claims 7 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Hyde US 2003/0122037 in view of Beckman US 7,789,102, and alternatively also in view of Weisend US 5,112,011 (hereafter Weisend 011) and/or Wells US 2,249,339.
Regarding claim 7, Hyde (figure 8) teaches an airfoil de-icing system, comprising: 
an electrically-powered compressor 92 for compressing air [0040]; 
an vacuum source 62 for providing a constant source of negative pressure; 
an airfoil pneumatic boot 20; and 
a three-way valve 64 located between 1) the exit port of the pressurized vessel, 2) the electrically-powered vacuum pump, and 3) the airfoil pneumatic boot, wherein the three-way valve is configured to alternates supply of negative pressure with supply of high-pressure air to the airfoil pneumatic boot, thereby cyclically deflating and inflating the airfoil pneumatic boot for cracking accumulated ice on the airfoil.
Hyde figure 8 does not teach a pressurized vessel having an intake coupled to the compressor for receiving and storing compressed air and an exit port for providing high-pressure air.  Hyde figure 7 teaches a pneumatic de-icer for an airfoil comprising a pressurized vessel 80 having an intake coupled to the compressor for receiving and 
Alternatively, Weisend 011 teaches a pneumatic de-icer for an airfoil comprising a pressurized vessel having an intake coupled to the compressor for receiving and storing compressed air and an exit port for providing high-pressure air (column 3, lines 2-6).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the de-icing system of Hyde figure 8 with an air storage tank as taught by Weisend 011 in order to “improve the inflation rate,” utilize a smaller compressor, or enable the compressor to operate when it is convenient.
[AltContent: textbox (Figure 3- Beckman Figure 12)]
    PNG
    media_image3.png
    305
    350
    media_image3.png
    Greyscale
Hyde does not teach a controller configured to intermittently turn the electrically-powered compressor on and off for avoiding over-pressurization of the pressurized vessel.   Beckman teaches an air compressor 20 which comprises a controller 28 configured to intermittently turn an electrically-powered compressor 32, 34, 36 on and off for avoiding over-pressurization of the pressurized vessel 22 (column 11, lines 51-58).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the de-icing system of Hyde (or Hyde and Weisend) with a 
Hyde figure 8 does not teach an electrically-powered vacuum pump configured to operate continuously for providing a constant source of negative pressure.  Hyde figure 7 teaches a pneumatic de-icer for an airfoil comprising a pump 90 for providing negative pressure.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the de-icing system of Hyde figure 8 with pump for producing negative pressure as taught by Hyde figure 7 in order to create the vacuum on-demand, independently of external conditions.  Hyde does not explicitly teach that this pump is electric, but does teach that other aircraft pumps are electric [0040].  It would been obvious to one of ordinary skill in the art at the time the invention was filed to modify the vacuum pump of Hyde electric as taught by the pressure pump of Hyde in order to utilize established vacuum hardware as well as the existing aircraft electrical architecture.
Alternatively, Wells teaches an electro-pneumatic de-icer for an airfoil, comprising: 
an electrically-powered compressor 7’ for compressing air; 
an electrically-powered vacuum pump 8’ for producing negative pressure (page 2, column 2, lines 6-9); and
a pneumatic boot 93 coupled to the airfoil.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the de-icing system of Hyde with electrically-powered pumps and vacuums for supplying pressure or suction as taught by Wells in order to enable the system to operate continuously on the ground or in flight, and enable the reservoir to be filled whenever desired.
Regarding claim 21, Hyde and Beckman, together or also in view of Weisend 011 and/or Wells teach the invention as claimed as detailed above with respect to claim 7.  Hyde does not teach specific pressures for the high-pressure air, however it would have been obvious to one having ordinary skill in the art at the time the invention was made to set the pressure to the desired level in order to enable the optimum performance of the system, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Claims 11, 16, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hyde US 2003/0122037 in view of Tritt US 3,693,916, and alternatively also in view of Weisend US 5,112,011 (hereafter Weisend 011).
Regarding claim 11, Hyde (figure 8) teaches an airfoil de-icing method, comprising: 
compressing air with an electrically-powered compressor 92 [0040]; 
delivering the high-pressure air to a pneumatic boot 20 located along an airfoil 14 to inflate the pneumatic boot; 
providing a negative-pressure source 62; 
deflating the pneumatic boot with the negative-pressure source; and 
alternating cyclically between inflating and deflating the pneumatic boot for cracking accumulated ice on the airfoil.
Hyde figure 8 does not teach storing high-pressure air from the compressor in an air-storage tank.  Hyde figure 7 teaches a pneumatic de-icer for an airfoil comprising an air-storage tank 80 fluidly coupled to a source for storing compressed air.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the de-icing system of Hyde figure 8 with an air storage tank as taught by Hyde 
Alternatively, Weisend 011 teaches a pneumatic de-icer for an airfoil comprising an air-storage tank fluidly coupled to a compressor for storing compressed air (column 3, lines 2-6).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the de-icing system of Hyde figure 8 with an air storage tank as taught by Weisend 011 in order to “improve the inflation rate,” utilize a smaller compressor, or enable the compressor to operate when it is convenient.
Hyde figure 8 does not teach regulating the high-pressure air from the accumulator using a regulator for providing a regulated high-pressure air.  Tritt teaches an inflatable aircraft de-icing system which comprises a regulator 20 between a high-pressure source and a control valve 10.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the de-icing system of Hyde with a pressure regulator as taught by Tritt in order to ensure that inflation fluid is supplied at the optimal pressure.
Regarding claim 16, Hyde and Tritt, together or also in view of Weisend 011 teach the invention as claimed as detailed above with respect to claim 11.  Hyde figure 8 also teaches that providing the source of negative pressure comprises directing negative pressure to the pneumatic boot 20 using a control valve 64, but does not teach that the negative pressure source is a vacuum pump.  Hyde figure 7 teaches a pneumatic de-icer for an airfoil comprising a pump 90
Regarding claim 17, Hyde and Tritt, together or also in view of Weisend 011 teach the invention as claimed as detailed above with respect to claim 11.  Hyde figure 8 does not teach that an electric motor is used for driving a vacuum pump continually for providing a constant negative-pressure source for deflating the pneumatic boot.  Hyde figure 7 teaches a pneumatic de-icer for an airfoil comprising a pump 90 for providing a constant negative-pressure source for deflating a pneumatic boot 20.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the de-icing system of Hyde figure 8 with pump for producing negative pressure as taught by Hyde figure 7 in order to create the vacuum on-demand, independently of external conditions.  Hyde does not explicitly teach that this pump is electric, but does teach that other aircraft pumps are electric [0040].  It would been obvious to one of ordinary skill in the art at the time the invention was filed to modify the vacuum pump of Hyde electric as taught by the pressure pump of Hyde in order to utilize established vacuum hardware as well as the existing aircraft electrical architecture.
Regarding claim 19, Hyde and Tritt, together or also in view of Weisend 011 teach the invention as claimed as detailed above with respect to claim 11.  Hyde also teaches that alternating cyclically between inflating and deflating the pneumatic boot is performed for a predetermined number of inflation/deflation cycles. Note that any number of cycles can be “pre-determined,” as even a single use is a pre-determined number of cycles.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hyde US 2003/0122037 in view of Tritt US 3,693,916, and alternatively also in view of Weisend US 5,112,011 (hereafter Weisend 011), and further in view of Beckman US 7,789,102.
Regarding claim 12, Hyde and Tritt, together or also in view of Weisend 011 teach the invention as claimed as detailed above with respect to claim 11.  Hyde figure 8 does not explicitly teach that compressing air is performed by intermittently providing 20 which comprises a controller 28 configured to intermittently providing power to the electrically-powered compressor 32, 34, 36 for supplying high-pressure air to the air-storage tank when the pressure in the air-storage tank 22 drops below a predetermined level (figure 12; column 11, lines 51-58).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the de-icing system of Hyde (or Hyde and Weisend) with a controller to prevent over-pressurization in order to prevent damage to the tank, and to ensure that the tank stays at the desired pressure.
Claims 1, 11, 16, 17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Weisend US 5,393,014 (hereafter Weisend 014) in view of Weisend US 5,112,011 (hereafter Weisend 011), Wells US 2,249,339 and Tritt US 3,693,916.
Regarding claim 1, Weisend 014 teaches a pneumatic de-icer 300 for an airfoil, comprising: 
a source of compressed air 115 (through inlet 19); 
a vacuum source 140 (through outlet 22) for producing negative pressure; 
a pneumatic boot 304 coupled to the airfoil 302; and 
a control valve 10 having a first port fluidly coupled to source of compressed air, a second port fluidly coupled to the vacuum source, and a third port fluidly coupled to the pneumatic boot, wherein the control valve is configured to cycle between supplying compressed air through the first port to inflate the pneumatic boot and withdrawing air through the second port to deflate the pneumatic boot for cracking accumulated ice on the airfoil.

    PNG
    media_image4.png
    392
    600
    media_image4.png
    Greyscale

Figure 4- Weisend 014 Figure 7
Weisend 014 does not teach an air-storage tank fluidly coupled to the source for storing compressed air.  Weisend 011 teaches a pneumatic de-icer for an airfoil comprising an air-storage tank fluidly coupled to a compressor for storing compressed air (column 3, lines 2-6).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the de-icing system of Weisend 014 with an air storage tank as taught by Weisend 011 in order to “improve the inflation rate,” utilize a smaller compressor, or enable the compressor to operate when it is convenient.
Weisend 014 does not teach an electrically-powered compressor for compressing air, or an electrically-powered vacuum pump for producing the negative pressure.  Wells teaches an electro-pneumatic de-icer for an airfoil, comprising: 
an electrically-powered compressor 7’ for compressing air; 
an electrically-powered vacuum pump 8’ for producing negative pressure (page 2, column 2, lines 6-9); and
a pneumatic boot 93 coupled to the airfoil.

Weisend 014 does not teach a pressure regulator for regulating the pressure of the compressed air exiting the air-storage tank to provide a regulated high-pressure air.  Tritt teaches an inflatable aircraft de-icing system which comprises a regulator 20 between a high-pressure source and a control valve 10.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the de-icing system of Weisend 014 and Weisend 011 with a pressure regulator as taught by Tritt in order to ensure that inflation fluid is supplied at the optimal pressure.
Regarding claim 11, Weisend 014 teaches an airfoil de-icing method, comprising: 
providing compressed air 115 (through inlet 19); 
delivering the regulated high-pressure air to a pneumatic boot 304 located along an airfoil 302 to inflate the pneumatic boot; 
providing a negative-pressure source 140 (through outlet 22); 
deflating the pneumatic boot with the negative-pressure source; and 
alternating cyclically between inflating and deflating the pneumatic boot for cracking accumulated ice on the airfoil.
Weisend 014 does not teach storing high-pressure air from the compressor in an air-storage tank.  Weisend 011 teaches a pneumatic de-icer for an airfoil comprising an air-storage tank fluidly coupled to a compressor for storing compressed air (column 3, lines 2-6).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the de-icing system of Weisend 014 with an air storage tank 
Weisend 014 does not teach regulating the high-pressure air from the accumulator using a regulator for providing a regulated high-pressure air.  Tritt teaches an inflatable aircraft de-icing system which comprises a regulator 20 between a high-pressure source and a control valve 10.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the de-icing system of Weisend 014 and Weisend 011 with a pressure regulator as taught by Tritt in order to ensure that inflation fluid is supplied at the optimal pressure.
Weisend 014 does not teach that the air is compressed with an electrically-powered compressor. Wells teaches an airfoil de-icing system, comprising: 
an electrically-powered compressor 7’ for compressing air; 
a source of negative pressure 8’; and
an airfoil pneumatic boot 93.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the de-icing system of Weisend with an electrically-powered compressor for compressing air as taught by Wells in order to recharge the vessel whenever it was desired, without relying on external equipment.
Regarding claim 16, Weisend 014, Weisend 011, Wells and Tritt teach the invention as claimed as detailed above with respect to claim 7.  Weisend 014 also teaches that providing the source of negative pressure comprises directing negative pressure from a negative pressure source 140 to the pneumatic boot 304 using a control valve 10.  Weisend does not teach that the vacuum source is a vacuum pump.
Wells also teaches that the source of negative pressure is provided by a vacuum pump 8’.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the de-icing system of Weisend 014 with a vacuum pump 
Regarding claim 17, Weisend 014, Weisend 011, Wells and Tritt teach the invention as claimed as detailed above with respect to claim 11.  Weisend also teaches providing a constant negative-pressure source for deflating the pneumatic boot (abstract, column 3, lines 44-47).
Weisend is silent as to the source of negative pressure.  Wells also teaches that the source of negative pressure is provided by an electric motor 11 driving a vacuum pump 8’.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the de-icing system of Weisend with an electric motor driven vacuum pump for providing deflation suction as taught by Wells in order to ensure a controllable, easy-to-operate source of negative pressure that can run whenever it is required.
Regarding claim 19, Weisend 014, Weisend 011, Wells and Tritt teach the invention as claimed as detailed above with respect to claim 11.  Weisend also teaches that alternating cyclically between inflating and deflating the pneumatic boot is performed for a predetermined number of inflation/deflation cycles. Note that any number of cycles can be “pre-determined,” as even a single use is a pre-determined number of cycles.
Regarding claim 20, Weisend 014, Weisend 011, Wells and Tritt teach the invention as claimed as detailed above with respect to claim 1.  Weisend 014 does not teach specific pressures for the high-pressure air, however it would have been obvious to one having ordinary skill in the art at the time the invention was made to set the pressure to the desired level in order to enable the optimum performance of the system, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller.
Claims 7 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Weisend US 5,393,014 (hereafter Weisend 014) in view of Weisend US 5,112,011 (hereafter Weisend 011), Wells US 2,249,339 and Beckman US 7,789,102.
Regarding claim 7, Weisend 014 teaches an airfoil de-icing system, comprising: 
a source of compressed air 115 (through inlet 19); 
a constant source of negative pressure 140 (through outlet 22); 
an airfoil pneumatic boot 304; and 
a three-way valve 10 located between 1) the source of compressed air, 2) the source of negative pressure, and 3) the airfoil pneumatic boot, wherein the three-way valve is configured to alternate supply of negative pressure with supply of high-pressure air to the airfoil pneumatic boot, thereby cyclically deflating and inflating the airfoil pneumatic boot for cracking accumulated ice on the airfoil.
Weisend 014 does not teach an air-storage tank fluidly coupled to the source for storing compressed air.  Weisend 011 teaches a pneumatic de-icer for an airfoil comprising an air-storage tank fluidly coupled to a compressor for storing compressed air (column 3, lines 2-6).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the de-icing system of Weisend 014 with an air storage tank as taught by Weisend 011 in order to “improve the inflation rate,” utilize a smaller compressor, or enable the compressor to operate when it is convenient.
Weisend 014 does not teach an electrically-powered compressor for compressing air coupled to the pressurized vessel, or an electrically-powered vacuum pump configured to operate continuously for providing the constant source of negative pressure.  Wells teaches an airfoil de-icing system, comprising: 
an electrically-powered compressor 7’ for compressing air; 
an electrically-powered vacuum pump configured to supply negative pressure 8’
an airfoil pneumatic boot 93.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the de-icing system of Weisend 014 with an electrically-powered compressor for compressing air and vacuum for providing negative pressure as taught by Wells in order to recharge the vessel whenever it was desired, without relying on external equipment, and have a reliable, constant vacuum source.
Weisend 014 does not teach a controller configured to intermittently turn the electrically-powered compressor on and off for avoiding over-pressurization of the pressurized vessel.   Beckman teaches an air compressor 20 which comprises a controller 28 configured to intermittently turn an electrically-powered compressor 32, 34, 36 on and off for avoiding over-pressurization of the pressurized vessel 22 (column 11, lines 51-58).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the de-icing system of Weisend 014 and Weisend 011 with a controller to prevent over-pressurization in order to prevent damage to the tank, and to ensure that the tank stays at the desired pressure.
Regarding claim 21, Weisend 014, Weisend 011, Wells and Beckman teach the invention as claimed as detailed above with respect to claim 7.  Weisend 014 does not teach specific pressures for the high-pressure air, however it would have been obvious to one having ordinary skill in the art at the time the invention was made to set the pressure to the desired level in order to enable the optimum performance of the system, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Claims 12 is rejected under 35 U.S.C. 103 as being unpatentable over Weisend US 5,393,014 (hereafter Weisend 014) in view of Weisend US 5,112,011 (hereafter Weisend 011), Wells US 2,249,339, Tritt US 3,693,916 and Beckman US 7,789,102.
Regarding claim 12, Weisend 014, Weisend 011, Wells and Tritt teach the invention as claimed as detailed above with respect to claim 11.  Weisend 014 and 011 do not explicitly teach that compressing air is performed by intermittently providing power to the electrically-powered compressor for supplying high-pressure air to the air-storage tank when the pressure in the air-storage tank drops below a predetermined level.   Beckman teaches an air compressor 20 which comprises a controller 28 configured to intermittently providing power to the electrically-powered compressor 32, 34, 36 for supplying high-pressure air to the air-storage tank when the pressure in the air-storage tank 22 drops below a predetermined level (figure 12; column 11, lines 51-58).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the de-icing system of Weisend 014 and 011 with a controller to prevent over-pressurization in order to prevent damage to the tank, and to ensure that the tank stays at the desired pressure.

Response to Arguments
Applicant’s arguments with respect to claims 1, 7 and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 2/10/21 have been fully considered but they are not persuasive.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, applicant argues that because Weisend 014 teaches a rotary valve, there would be no motivation to utilize a reservoir.  The examiner disagrees- these two features are unrelated.  The benefits of an accumulator could be realized regardless of the type of valve used.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marc Burgess whose telephone number is (571)272-9385.  The examiner can normally be reached on M-F 08:30-15:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARC BURGESS/Primary Examiner, Art Unit 3642